In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-20-00356-CV
           ___________________________

           MALLORY YORK JR., Appellant

                          V.

       MAKEATHA COOPER-YORK, Appellee



        On Appeal from the 325th District Court
                Tarrant County, Texas
            Trial Court No. 325-677587-20


Concurring Memorandum Opinion by Chief Justice Sudderth
                   CONCURRING MEMORANDUM OPINION

         I concur with the majority but write separately to address the importance of a

trial court’s compliance with its mandatory duty to file findings of fact and

conclusions of law when the Texas Rules of Civil Procedure have been complied with

by the requesting party.

         When findings of fact and conclusions of law are properly requested, the trial

court has a mandatory duty to file them. Cherne Indus., Inc. v. Magallanes, 763 S.W.2d

768, 772 (Tex. 1989). Because a trial court’s duty to file findings and conclusions is

mandatory, the failure to respond when all requests have been properly made is

presumed harmful, unless—as here—the record before the appellate court

affirmatively shows that the complaining party has suffered no injury. See id. That is,

when a trial court fails to file findings of fact and conclusions of law despite the timely

filing of a request and a notice of past due findings, the error is only harmless when it

does not prevent the requesting party from properly presenting its case to the court of

appeals or supreme court. Graham Cent. Station, Inc. v. Peña, 442 S.W.3d 261, 263 (Tex.

2014).

         The reason that findings and conclusions are so important is that a trial court’s

findings of fact have the same force and dignity as a jury’s answers to jury questions.

Anderson v. City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991). Further, they narrow

the bases of judgment to only a portion of the multiple claims and defenses in the

case, thereby reducing the number of contentions that the appellant must raise on

                                             2
appeal. In re D.H., No. 02-05-00179-CV, 2006 WL 133523, at *1 (Tex. App.—Fort

Worth Jan. 19, 2006, no pet.) (per curiam) (mem. op.). Timely requested findings of

fact and conclusions of law, when they are filed by the trial court, conserve appellate

judicial resources that are funded by taxpayer dollars.

      When the trial court fails to make findings and conclusions upon a proper

request and the facts in a case are disputed, rebutting every presumed finding on

appeal can be so burdensome that it effectively prevents the appellant from properly

presenting its case to the appellate court. Ad Villarai, LLC v. Chan Il Pak, 519 S.W.3d

132, 135 (Tex. 2017); see Cherne Indus., Inc., 763 S.W.2d at 772 (stating that the trial

court’s failure to respond when all requests for findings and conclusions have been

properly made is presumed harmful unless the record affirmatively shows that the

complaining party has suffered no injury); see also Tex. R. App. P. 44.1(a)(2); Larry F.

Smith, Inc. v. Weber Co., 110 S.W.3d 611, 614 (Tex. App.––Dallas 2003, pet. denied)

(explaining that appellant has been harmed if “forced to guess” why the trial court

ruled against him, which is more likely in cases with multiple grounds of recovery or

multiple defenses). The participants of our judicial system—taxpayers, voters, or

otherwise—deserve better.

      The rules governing proper and timely requests for findings and conclusions

can be confusing and trap the unwary appellant. See generally Tex. R. Civ. P. 296–299a.

But when an appellant successfully navigates through the requirements of Rules 296

and 297 and complies with the Rules’ requirements, that appellant deserves, in turn,

                                            3
for the trial court to comply with its mandatory duty to make the findings and

conclusions requested. To promote public confidence in the judiciary and preserve its

integrity, judges should set the example. At minimum, they should be expected to

follow the rules.

       Although I concur in the result, I would first abate this appeal back to the trial

court and require the trial judge to do her job.

                                                      /s/ Bonnie Sudderth

                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: July 1, 2021




                                            4